DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on September 16, 2022 has been entered.  Claims 15, 29 and 30 have been amended, claim 22 has been cancelled and claim 31 has been added.  Clams 15-21 and 23-31 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 and 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 5; claim 29, line 6; and claim 30, line 12, the limitation “a connector configured to axially parallel connect an electric motor” is unclear. Page 4, lines 16-18 describe that the “hybrid dual clutch transmission arrangement can preferably have an axially parallel electric motor. This electric motor can be coupled to the clutch arrangement, for example, via a chain.” Page 7, lines 18-20 further describes that a “sprocket wheel 50 can be fastened to the outer plate carrier 28. Sprocket wheel 50 can be welded to outer plate carrier 28, for example. This outer plate carrier 28 engages with a chain 52 that connects the electric motor 3 and clutch arrangement 8.”  The specification thus describes a sprocket wheel 50 fastened to the outer plate carrier 28 of the multi-plate clutch K2, and a chain 52 that engages the sprocket and is adapted to connect the clutch arrangement to an electric motor (not shown in Fig. 2, but identified as element 3 in Fig. 1) which is arranged axially parallel to the clutch arrangement.  The present claim language does not particularly point out that the connector is a sprocket wheel fastened to the outer plate carrier 28, or that the electric motor 3 is arranged axially parallel to the multi-clutch arrangement.
In claim 15, line 6; claim 29, line 7; claim 30, lines 13-14; and claim 31, line 3, the recitation of “the two multi-plate clutches other than the disconnect clutch” is unclear. Claim 15, lines 3-4; claim 29, lines 4-5; and claim 30, lines 9-11 recite “at least three multi-plate clutches…wherein one of the at least three multi-plate clutches is a disconnect clutch”.  The claims thus cover the embodiment having three multi-plate clutches K0, K1 and K2 shown in Fig. 2, and also embodiments having four or more multi-plate clutches.  In an embodiment having four multi-plate clutches, there is the one disconnect clutch and three other multi-plate clutches.  In this instance it is not clear which two of the three other multi-plate clutches correspond to the claimed “the two multi-plate clutches other than the disconnect clutch”. 
The indefiniteness pointed out above may be overcome if claim 15, lines 5-6; claim 29, lines 6-7; and claim 30, lines 12-14 are be amended so as to read “a sprocket wheel fastened to the outer plate carrier of one of the multi-plate clutches other than the disconnect clutch and configured to connect the multi-clutch arrangement to an axially parallel electric motor,”. 
In claim 31, line 2, the limitation “the disconnect clutch is a which a first end of the multi-clutch arrangement” is unclear.  This indefiniteness may be overcome if claim 31, lines 2-6 are amended so as to read “wherein the disconnect clutch is arranged at a first axial end of the multi-clutch arrangement and the sprocket wheel is arranged at a second axial end of the multi-clutch arrangement.”

Allowable Subject Matter
Claims 15-21 and 23-31 would be allowable if rewritten or amended as suggested above in order to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656